DETAILED ACTION
Drawings
The drawings were received on 5/20/2021.  These drawings are acceptable.

Claim Objections
Claim1 is objected to because of the following informalities:  Claim 1 has an extra period, “.” at the end of the claim which needs to be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-12, 15, 17-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fang et al (US 8,066,259 B2).
Regarding claim 11, Fang et al (‘259) discloses a floor jack 10 (col.1 line63; fig1), comprising: 
a frame 11,12,43 (col.2 lines23-24; fig1) including lock pin holes 33 (col.2 line25); 

a lifting mechanism (col.2 lines39-53) coupled to the lifting arm 100; 
a lifting link arm 38 (col.2 lines29-30, fig2) coupled to the lifting mechanism (col.2 lines58-67; operatively), wherein the lifting link arm 38 includes a pin lifting arm hole (a hole where an element 39 passes through; col.2 lines29-31, figs1-2); and
a lock pin 39 (col.2 line30, fig2) adapted to engage the frame 11,12,43 and the lifting link arm 38 by being disposed through at least one of the lock pin holes 33 (fig2; The lock pin is disposed in the lock pin hole 33) and into the pin lifting arm hole (the hole of the lifting link arm 38 where the lock pin 39 passes through into an element 37; figs1-2) to mechanically lock the lifting mechanism (col.2 lines29-30, col.3 lines1-4, col.4 lines1-4); and
a handle 52 (col.2 line53) pivotally coupled to the lifting mechanism (col.2 lines45-57).
Regarding claim 12¸ Fang et al discloses the floor jack of claim 1, further comprising first position indicators (figA below; the element 43 of the frame has upwardly projecting portions between each lock pin holes 33) disposed on the frame 11,12,43. 

    PNG
    media_image1.png
    495
    845
    media_image1.png
    Greyscale

Regarding claim 15¸ Fang et al discloses the floor jack of claim 11, wherein the lock pin holes 33 includes first, second, and third lock pin holes (figA above), the first lock pin hole corresponding to a first locked position (fig2), the second pin hole corresponding to a second locked position (when the locking pin 39 is placed within the second lock pin hole), and the third lock pin hole corresponding to a third locked position (fig4).
Regarding claim 17, Fang et al discloses the floor jack of claim 11, wherein the lock pin holes 33 include a first set of lock pin holes (the lock pin holes on the element 43 on the element 11 of the frame) and a second set of lock pin holes (the lock pin holes on the element 43 on the element 12 of the frame), the first set of lock pin holes disposed on an opposite side (a side defined by the element 11 of the frame) of the frame 11,12,43 from the second set of lock pin holes (disposed on a side defined by the element 12 of the frame).
Regarding claim 18
Regarding claim 19, Fang et al discloses the floor jack of claim 11, wherein the lifting mechanism includes a hydraulic piston (col.2 lines51-53; It is noted that one of ordinary skill in the art would understand that a conventional hydraulic cylinder includes a hydraulic piston).

Allowable Subject Matter
Claims 1-9 are objected but indicated as allowable subject matter.
Claims 13-14, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the claim(s) could either not be found or was not suggested in the prior art of record.
The subject matter of claim 1 not found was a floor jack comprising a handle including a recess adapted to receive the locking pin; in combination with the limitations set forth in claim 1 of the instant invention. 
The subject matter of claims 13-14, 16 not found was a use of alignment indicators and/or secondary position indicators; in combination with the limitations set forth in each of claims 13-14 and its preceding claims of the instant invention.
The subject matter of claim 20 not found was a use of the handle including a recess adapted to receive the lock pin; in combination with the limitations set forth in claim 20 and its preceding claims of the instant invention.

Claims 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The subject matter of claim 21 not found was a floor jack comprising position indicators disposed on the frame and alignment indicators disposed on the frame, wherein each one of the alignment indicators corresponds to one of the position indicators; in combination with the limitations set forth in claim 1 of the instant invention.

None of the cited prior arts teaches or renders obvious the allowable subject matter of the instant invention

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 5/20/2021 regarding claim 11 have been fully considered but they are not persuasive. 
Regarding claim 11, Applicant argues that Fang et al (‘259) does not read on claim 11 because the grooves 33 of Fang et al (‘259) is not a hole in the side plates 11 or 12 and the roller 37 does not extend through a lock pin hole in either of the side plates 11 or 12.  However, Examiner respectfully disagrees. First, the roller 37 has not been used in the current rejection. The lock pin of Fang et al is an element 39 (col.2 line30, fig2). Second, claim 11 does not require the hole (the lock pin holes) to be in the side plates 11 or 12 and does not require the lock pin to extend through out of the side plates 11 or 12. “A frame” of Fang et al is defined by a combination of elements 11,12,43 as seen in fig 1, and the element 43 of the frame 11,12,43 includes lock pin holes 33 as clearly shown in fig 1. Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SEAHEE HONG/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 24, 2021